 462DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDBrookshireGrocery Company,d/b/a Super OneFoods,#6011andMark L. Moise.Case 15-CA-9783.May 31, 1989DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSJOHANSEN, CRACRAFT, AND HIGGINSOn March 18, 1986, Administrative Law JudgeJ.Pargen Robertson issued the attached decision.The General Counsel filed limited exceptions and asupporting brief. The Respondent filed cross-excep-tions, a supporting brief, and an answering brief.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings,2 findings,3and conclusions and to adopt the recommendedOrder4 only to the extent consistent with this Deci-sion and Order.The judge found, and we affirm, that the Re-spondent violated the Act by prohibiting its em-ployees from discussing their wages under threat ofdischarge. 5 He further found that the interrogationof several employees and the discharge of theCharging Party did not violate Section 8(a)(1). Forthe reasons set forth below, we disagree.The facts in brief are as follows. On September 7and 9, 1985,6 the Respondent met with its employ-ees at its Alexandria, Louisiana retail grocery storeover the employees' concern about lack of wageincreases.At the second meeting, the Respondent'ssupervisor of market operations told employeesthat company policy prohibited "employees dis-cussingwages with other employees" and that"violation of this rule was grounds for termina-tion."The Respondent also announced that itiThename of the Respondent appears as set forth in the complaintand the Respondent's answer to the complaint2 The Respondent has excepted to "the[judge's]ruling that denied Re-spondent the right to use Moue's Board affidavit[and] to the[judge's] denial of its post-trialMotion to Reopen the Record to includeMoise's affidavit "We adopt the judge's ruling on this matter in hisOrder dated December 16, 1985, as amended,based on the reasons andcases citeda The General Counsel and the Respondent have excepted to some ofthe judge's credibility findingsThe Board's established policy is not tooverrule an administrative law judge's credibility resolutions unless theclear preponderance of all the relevant evidence convinces us that theyare incorrectStandard Dry Wall Products,91NLRB 544 (1950), enfd188 F 2d 362 (3d Cir 1951) We have carefullyexaminedthe record andfind no basis for reversing the findings4 The General Counsel has requested that the Order include a visitator-tal clauseWe find no need for that provision in the circumstances of thiscase SeeCherokee Marine Terminal,287 NLRB 1080 (1988)5 In adopting the judge's conclusion that the Respondent violated Sec8(aXl) of the Act by prohibiting its employees from discussing theirwages, we note that inInternational BusinessMachinesCorp.,265 NLRB638 (1982),cited by thejudge, the Board found that there,inter alia,unlike here, the respondent did not prohibit employees from discussingtheir own wagesAll dates are in 1985 unless otherwise indicatedwould grant individual wage increases. It notifiedemployees of their ownraises inindividual conver-sations after the September 9 meeting. Employeesnot at the meeting or at work did not learn of theirraisesuntil later.During his work on the night of September 9and morning of September 10, employee Moise en-teredMarket Manager Cole's office. Moise wasroutinely required to go into Cole's office in thecourse of his work to leave invoices. According tocredited testimony,Moise noticed several sheetscontainingwage increase information located onCole's desk top while in Cole's office.Moisecopied the wage information concerning each em-ployee on the back of a sign. He then talked toseveral employees about the pay increases andshowed them the list of what each employee hadreceived.On September 11, Cole was told by an employeethatMoise had a list of the employees' pay raises.Cole questioned three other employees who veri-fied thatMoise had a list and was showing it toother employees. The questioning was initially con-ducted on the Employer's premises by Cole. StoreDirector Santone and Cole later questioned theseemployees and obtained written statements regard-ing their wage discussions with Moise. Cole askedMoise where he got the list. Moise refused to tellCole how he acquired the list and Cole then sus-pended Moise.On September 13, Moise was discharged. Duringhis termination interview, Cole and Store DirectorSantone againaskedMoise how he acquired thelist.Moise refused to say except that he got the listfrom "a family man." At the hearing, Moise admit-ted that he was not truthful when he said that hehad acquired the list from another employee. Ac-cording to Cole's testimony in a pretrial affidavit,which he confirmed at the hearing, the decision toterminate Moise was based on "violation of compa-ny policy by discussing wage information. 117 San-tone testified as follows:Q. Now you told Mr. Moise he was termi-nated because he approached employees anddiscussed salaries after specifically being told'Although not referred to by the judge, elsewhere in hispretrial affi-davitCole statedthat I told Moise that he was terminated for revealingwage informationto other employees That was the onlyreason he wasterminatedHe was told that wasthe only reasonhe was terminated Iaskedhim how he gotthe informationHe saidhe couldn'tsayHe saidanother employeehad givenit tohim.Mr Santone said,well regardlessof how you got theinformationyou are not fired for that Youare firedfor one reason,for revealingthe wage informationFurther, thedischargereport prepared by Cole on the day ofMoise'sdischarge states the reasonfor discharge as "Misconduct violation ofCompany Policies,discussingCo privet [sic] information with other em-ployees "294 NLRB No. 34 SUPER ONE FOODSby Mr.E.B. Jones not to discuss salaries andthat he could be terminated for that,didn'tyou?A. Yes.Q. And you also told him that was the onlyreason he was terminated?A. Yes.Q. Okay,and you testified under oath thatMr. Moise was terminated for one reason andone reason only, that being for his conduct indiscussing salaries and other employees in vio-lation of a Company rule,after being specifi-cally told bymanagement not to discuss sala-rieswith employees,correct?A. Yes.1.Addressing Moise's discharge,the judge notedthat the precise reason for discharge given Moiseat his termination interview was discussion of wageincreaseswith other employees.The judge deter-mined,however,that"more was involved" andfound thatMoisewas discharged because heshowed other employees information obtained fromtheRespondent'sconfidential files.The GeneralCounsel excepts to the judge's failure to find thatthe Respondent discharged Moise because he dis-cussed wages with other employees.We find meritin this exception.As the judge himself noted,the stated reason fordischargewas discussion of wage increases withother employees.Moreover,both Cole and San-tone testified that this was the only reason Moisewas discharged.In this connection,both Cole andSantone testified without controversion that Moisewas specifically told that he was not being fired forobtaining the wage information and, further, San-tone testified that it was immaterial how he had ob-tained the information.8The judge'sconclusionthat "more was involved" focuses on evidence inthe record that under some circumstances mighthave provided a permissible basis for terminatingan employee.We conclude, however,that therecord clearly establishes that,as the Respondent'switnesses in effect conceded,theRespondent infact did terminate Moise solely for discussing sala-ries in violation of its rule that we have found, inagreement with the judge,to be unlawful. Thus,we find that the Respondent's termination of Moiseviolated Section 8(a)(1) of the Act.Further,contrary to the Respondent's assertions,we find that the evidence fails to establish thatMoise'sconduct,under the particular circum-stances presented,warrants denial of reinstatementwith full backpay. The Respondent asserts that8 Santone's testimony in this regard is consistent with Cole's pretrial af-fidavit, see fn 7, above463Moise should be denied the traditional remedies be-cause he took informationfrom Cole'sdesk andshowed it to other employees in violation of itswritten company policy prohibiting disclosure ofinformation it proclaims to be confidential.In thisconnection,we note that the information at issuehere was located on Market Manager Cole's desktop and was seen by Moise when he entered Cole'soffice in the routine course ofhiswork. Thus, al-though Moise admittedly copied the information,his conduct was not aggravated by entering anoffice wherehiswork did not require him to go orby opening drawers or cabinets to find concealedmaterials.Further,viewing Moise's conduct in con-text,we note that at the time Moise acquired thewage information from the topof Cole's desk, theRespondent was actively enforcing its unlawfulpolicy of prohibiting employeesfrom discussingtheir wage rates.Thisdenial of the Section 7 rightto discuss wages precluded the employeesfrom de-termining wage information on their own.It thusfollows that the existence of the rule must be takeninto account in examining employees' efforts to ex-ercise their Section 7 right to determine and dis-cuss theirwages.Thiswas recognized by theBoard inInternational BusinessMachineCorp.,265NLRB638 (1982).In that case,unlike this one,there was no prohibition against employees discuss-ing their own wages or attempting to determinewhat other employees were paid.In that context,the employer was foundto have proveda substan-tial and legitimate business justification allowing itto treat as confidential wage information it com-piled for its own use.Therefore,distributing theemployer'sown information was found to havebeen unprotected.Here,conversely,the Respond-ent attempted to restrict the employees'Section 7rights,which bears significantly on the alleged mis-conduct. In this regard,contraryto our dissentingcolleague,we find it significantthat thewrittencompany policy relied on by the Respondent as es-tablishing thatMoise's conduct constitutes groundsfor dismissal is the samepolicy it reliedon to sup-port its unlawfulpolicy of prohibitingdiscussion ofwages.In this context,as distinguishedfromIBM,itcannot be said that the Respondent has estab-lished a legitimate basis for applying its rule toMoise's conduct so as to bar reinstatement with fullbackpay,or thatMoise's conduct warrants denialof the traditional remedies.Contraryto our dissenting colleague,we do notfind thatthe Board's reasoning inAxelson,Inc., 285NLRB862 (1987),requires a different result. InAxelson,an employer that had unlawfully dis-charged employees subsequently learned of theirstrike misconduct which wasof the sortthat would 464DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDhave justified the termination of their reinstatementrights.The Board held that backpay rights wouldbe cut off at the time the employer acquiredknowledge of the misconduct if it demonstratedthat the misconduct met the standard ofClear PineMouldings,268 NLRB 1044 (1984), enfd. 765 F.2d148 (9th Cir. 1985), and was not conduct of a sortthat it has tolerated in the past.Contrary to our dissenting colleague, we findthat this matter should not be remanded to compli-ance to allow further litigation on the issue of rein-statementfor discriminatee Moise. In reaching thisconclusion, we rely on the fact that the Respond-ent has already had an opportunity to litigate thisissue andthe record amply supports a finding, con-sistentwithAxelson,that the Respondent did notand would not have terminated Moise based on themanner inwhich he received the confidential infor-mation.It is clear for the reasons discussed abovethat the termination was solely because Moise dis-seminatedthe information in violation of the Re-spondent's illegal policy against permitting employ-ees to discuss their wages. From the beginning, itwas always clear to the Respondent that Moise,came intopossessionof the information throughother thanlegitimatemeans.In the face of thisknowledge, the Respondent clearly informed Moisethat his termination was for revealing the informa-tion and it was irrelevant how the informationcame to his attention. Further, we note that eventhe Respondent does not assert that thereis a needfor further hearing on the matter. The Respondentargues that the record demonstrates that Moise hasforfeited his remedial rights because of his miscon-duct.There is no contention nor record evidencethat would indicate that the Respondent was in anyway precluded from presenting evidence on thisissue.Thus, the Respondent relies on the recordevidence in supporting its contention that reinstate-ment is inappropriate. By allowing the Respondentto demonstrate at compliance that it would haveterminatedMoise despite his violation of the un-lawful prohibition of employees' wage discussions,our dissenting colleague would provide the Re-spondent a second opportunity to make its case.Even the Respondent does not contend this is nec-essary.2.As to the questioning of several employeesaboutMoise's discussion with them about wages,the judge found that "the record did not reveal anyspecifics of those interviews." He therefore con-cluded that he could not determine whether theinterviewswere coercive and whether the Re-spondent violated the Act by interrogating its em-ployees.The General Counsel excepts to thejudge's failure to find the questioning of employeesaboutMoise'sdiscussionswith them violative ofSection 8(a)(1).We find merit in this exception.Although the substance of these interviews is notin evidence, we particularly note the timing of theinterviews in relation to the other unlawful actionstaken by the Respondent. Specifically, as set forthabove, the questioning of employees occurred onthe day after the Respondent'smeetingatwhichemployees were told of the Company's unlawfulpolicy prohibiting discussion of wages and that vio-lation of this rule was grounds for termination. Therecord further establishes that this questioning oc-curred on the day Moise was suspended and 2 daysbefore he was discharged for the stated reason ofdiscussingwages. Under these circumstances, weconclude that these interrogations had a reasonabletendency to restrain, coerce, or interfere with theemployees in the exercise of the rights guaranteedthem by the Act in violation of Section8(a)(1).9AMENDED CONCLUSIONS OF LAWDelete paragraph 3 and add the following."3. The Respondent, by interrogatingcertain em-ployees regardingdiscussionsabout wages on Sep-tember 11, 1985, violated Section 8(a)(1) of theAct."4. The Respondent, by discharging Mark Moiseon September 13, 1985, violated Section 8(a)(1) ofthe Act."AMENDED REMEDYHaving found that the Respondent has engagedinvarious unfair labor practices, we shall orderthat it cease and desist and take certain affirmativeactions designed to effectuate the policies of theAct. Having found that the Respondent unlawfullydischarged Mark Moise on September 13, 1985, weshall order the Respondent to offer Moise reinstate-ment and make him whole for any loss ofearningsand other benefits he may have sufferedas a resultof the discrimination against him. i 0We shall alsoorder the Respondent to remove from its recordsany reference to Moise's unlawful discharge onSeptember 13, 1985, and to notify him in writingthat it has done so and that the discharge will not9Member Cracraft agrees that under all the circumstances the interro-gations would reasonable tend to restrain,coerce, or interfere with rightsguaranteed by the Act In so finding, however, she does not rely onSunnyvale Medical Clinic,277 NLRB 1217 (1985)10 In accordance with our decision inNew Horizonsfor theRetarded,283 NLRB 1173 (1987), interest on and after January 1, 1987, shall becomputed at the "short-term Federal rate" for the underpayment of taxesas set out in the 1986 amendment to 26 U.S C § 6621 Interest onamounts accrued prior to January 1, 1987 (the effective date of the 1986amendment to 26 U S C § 6621), shall be computed in accordance withFlorida Steel Corp,231 NLRB 651 (1977) SUPER ONE FOODSbe used against him in anyway.Sterling Sugars,261 NLRB 472 (1982).ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified and set forth in full below andorders that the Respondent, Brookshire GroceryCompany, d/b/a Super One Foods, #601, Alexan-dria,Louisiana, its officers, agents, successors, andassigns, shall1.Cease and desist from(a) Promulgating any rule prohibiting its employ-ees from discussing employees' wage rates andwage increases.(b) Threatening its employees with discharge be-cause its employees discuss their wage rates withother employees.(c)Discharging employees for discussing em-ployees' wage rates and wage increases.(d) Interrogating employees concerning their dis-cussion of wage rates and increases with other em-ployees.(e) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act.2.Take the following affirmative action neces-sary to effectuate the policies of the Act.(a)OfferMark Moise immediate and full rein-statementto his former job or, if that job no longerexists, to a substantially equivalent position withoutprejudice to his seniority or any other privilegespreviously enjoyed and make him whole for anyloss of earnings and other benefits he may have suf-fered by reason of the discrimination against him inthe manner set forth in the amended remedy sec-tion of the decision.(b)Remove any reference to Moise's September13,1985 discharge from his personnel file andnotify him that this has been done and that it willnot use the discharge against him.(c)Post at its facility in Alexandria, Louisiana,copies of the attached notice marked "Appen-dix."" Copies of the notice, on forms provided bythe Regional Director for Region 15, after beingsigned by the Respondent's authorized representa-tive, shall be posted by the Respondentimmediate-ly upon receipt and maintained for 60 consecutivedays in conspicuous places including all placeswhere notices to employees are customarily posted." If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-alLabor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board "465Reasonable steps shall be taken by the Respondentto ensure that the notices are not altered, defaced,or covered by any othermaterial.(d)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.CHAIRMAN STEPHENS, dissenting in part.Idisagreewith my colleagues only as to theirdecision to order reinstatement and backpay forMoise. InAxelson, Inc.,285NLRB 862 (1987), acase issuedsubsequently to the judge's recommend-ed decision here, the Board curbed the traditionalremedies for an unlawful discharge where the re-spondent subsequently acquired knowledge of em-ployee (strike) misconduct that would warrant dis-charge for cause. The Board held that it would notorder reinstatement and would limit backpay rightsby cutting them off at the time the employer ac-quired knowledge of the misconduct if the employ-erdemonstrated that the misconduct meets theBoard's standard for disqualification and, further,that the conduct was not of the sort that the em-ployer had tolerated in the past. Although my col-leaguesacknowledgeAxelson,they adopt what ap-pears to be a provocation theory of sorts for theemployee misconduct in this case: Given that theEmployer promulgated an unlawful, gag rule onthe discussion of wages among employees, andtherefore "precluded the employees from determin-ing wage information on their own," Moise's sur-reptitious copying of wage information from Cole'sdesk is an appropriate response in an effort to exer-ciseSection 7 rights "to determine and discusstheir wages."As reflected in my vote to hold the Respondent'sgag rule unlawful, I have no quarrel with thenotion that employees may divulge salary informa-tion to one another in violation of their employer'srule requiring that such data be treated as confiden-tial.But it surely does not automatically flow fromthis legitimate exercise of employees' Section 7rights that an employer has no right to withholdaccess to the salary records themselves.' Likewise,I think an employer is entitled to trust that an em-ployeewhose prescribed duties bring him intophysical proximity of private business records thathe is not authorized to possess or use will not mis-appropriate the contents of those documents.2 In'SeeInternational Business Machines Corp,265 NLRB 638 (1982) SeealsoTexas Instruments v NLRB,637 F 2d 822, 830 (1st Cir 1981),NLRBvFloridaSteelCorp,544 F 2d 896, 897 (5th Cir 1977) ("While section 7guarantees an employee the right to use information available in thenormal course of work activity and association, it does not extend to un-authorized dissemination of information obtained from an employer's con-fidential files or records ")2CompareBell Federal Savings & Loan Assn,214 NLRB 75, 78 (1974) 466DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDthe instant case, Moise obtained access to the wageincrease information only by virtue of having to gointoCole's office to deliver invoices.Moise alsoadmitted at trial that he was not authorized to pos-sess that information generally as to other employ-ees (wholly apart from the Employer's unlawfulprohibition against employee discussion).3In short, I would not be so quick to overlookMoise's conduct here. Yet,Axelsonitselfwill offera reprieve in some circumstances, if the employerisunable to demonstrate that under preexistingcompany policy, applied evenhandedly, the discri-minatee's alleged misconduct would have resultedin termination. Because the hearing precededAxel-son,the record does not permit us confidently toresolve this question. Accordingly, I think the ap-propriate course here is to modify the remedialportion of the Order to allow, at the compliancestage, for consideration of Moise's reinstatementand backpay rights in light ofAxelson.To theextent that remedial order now entered may beread to foreclose this inquiry, I dissent.4WE WILL NOT interrogate employees concerningtheir discussion of wage rates and increases withother employees.WE WILL NOT in any like or related mannerinterferewith,restrain,or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.WE WILL offer Mark Moise immediate and fullreinstatement to his former job or, if that job nolonger exists, to a substantially equivalent positionwithout prejudice to his seniority or any otherprivileges previously enjoyed and make him wholefor any loss of earnings and other benefits he mayhave suffered by reason of the discriminationagainsthim, with interest.WE WILL notify Mark Moise that we have re-moved from our files any reference to his Septem-ber 13, 1985 discharge and that the discharge willnot be usedagainst himin any way.BROOKSHIREGROCERYCOMPANYD/B/A SUPER ONE FOODS, #6013 I disagree with my colleagues' suggestion that at the time of Moise'sdischarge, the Respondent had sufficient knowledge of how he obtainedthe wage information to discharge him under its written confidentialitypolicy, but chose instead to discharge him pursuant to its unlawful gagrule.A reasonable interpretation of the facts in this case indicates that theRespondent was not certain how Moise came by the information untilMoise himself made admissions at the hearing4 It isapparent that my colleagues agree with me that Moise in factengaged in misconduct with regard to his appropriation of the confiden-tialwage information Further, there is no dispute that an employer law-fully may discharge for cause See, e g, Sec 10(c) of the Act Thus, I amnot as reluctant as my colleagues to permit further litigation in order toascertainwhether the Respondent would have terminated Moise forcause in light of his admissions of misconduct In my view, a fuller devel-opment of the record is warranted so as to permit an accurate assessmentof the competing remedial policy considerations hereAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT promulgate a rule or policy pro-hibiting our employees from discussing employeewage rates or wage increases with other employ-ees.WE WILL NOT threaten our employees with dis-charge because they discuss wage rates or wage in-creaseswith other employees.WE WILL NOT discharge employees for discuss-ing employees' wage rates and wage increases.Jay Alan Ginsberg, Esq., forGeneralCounsel.StephenW Smith, Esq.,Counsel for Respondent.DECISIONSTATEMENT OF THE CASEJ.PARGENROBERTSON,Administrative Law Judge.This matter was heard in Alexandria, Louisiana, on 9December 1985. The complaint was based on chargesfiled on 27 September 1985 and amended on 22 October1985, and was filed on 24 October 1985.The General Counsel alleges the Respondent violatedSection 8(a)(1) of the Act by interrogating employeesabout their protected activities, by threatening employeeswith discharge if they engaged in protected activities, bypromulgatingan illegalpolicy or rule prohibiting its em-ployees from discussing wage rates, and by dischargingMark Moise because of his protected concerted activi-ties.On 7 September 1985, at its Alexandra, Louisianaretail grocery store,' the Respondent met with its em-ployees at the employees' request over their concernabout lack of wage increases. Pursuant to the employees'concerns, Respondent conducted a second meeting withits employees on 9 September 1985.E. B. Jones, Respondent's supervisor of market oper-ations,presided over the 9 Septembermeeting.Addition-'Respondent admitted that it isaTexas corporationengaged in theretail sale of groceries with a place of business in Alexandria,Louisiana.During the past 12 months, a representativeperiod, itderived gross reve-nues in excess of $500,000 and purchased and received goods and maten-als valued in excess of $25,000 shipped from sources located outside theState of Louisiana.Respondent admitted that it is, and has been at alltimesmaterial herein,an employer engaged in commerce within themeaningof Sec 2(2), (6), and (7) of the Act SUPER ONE FOODSally,Grocery Superintendent Gary Thiemann spoke tothe employees at that meeting.MarketManager Gordon Cole admitted that E. B.Jones told the employees that company policy prohibited"employeesdiscussingwages with other employees andthat violation of this rule was grounds for termination "Kevin Santone, Respondent's store director,also testi-fied about Respondent's 9 September meeting with em-ployees. Santone testified that themeetingdealtwithseveral areas of confidential information. Santone admit-ted that E. B. Jones told employees that they were notto discusssalarieswhenever a wage increase was given,and that anyone caught discussingsalariesmay be termi-nated.During his work on the night of 9 September andearlymorning of 10 September, employee Mark Moiseentered into the office of Market Manager Cole. Moisewas required to go into Cole's office during his work toleave invoices.During its 9 September meeting with employees, Re-spondent had announced that it would grant individualwage increases. Afterward, Respondent notified the indi-vidual employees at work of theirraisesin individual,one-on-one, conversations. Some employees were not atthe 9 September meeting or at work, and did not learn oftheir raises until later.While in Cole's office, according to Moise, he noticedseveral sheets containingwage increase information.Each sheet pertained to a different employee 2 Moisethen copied the wage increase information on each em-ployee on the back of a "specials"pricing sign.Moise admitted that at the time he copied the employ-ees wage increase information, he was aware that he wasnot authorized to possess that information as to employ-ees other than himself; that he was aware that he wasnot authorized to pass out the information to other em-ployees; and that he was aware that it was "grounds for2Moise's testimony conflicted as to the location of the wage increaseinformation,withthat of Gordon Cole Originally, Cole testifiedthat thewage increase information was written on only one document,ie, pen-ciled on the back of a "rate review analysis " Cole testified that that doc-ument was not on his desk top, but was in the lower drawer of his filecabinet, and that while Moise was expected to come into Cole's office asrequired by his job duties, Moise had no business reason to open Cole'slower file drawer On being called after Moise's testimony, Cole testifiedthat "individual sheets, for individual employees," were also kept in hisbottom file drawer Cole testified that the information on his desk top in-cluded only invoices and that Morse was permitted to use and examinethose invoicesCole's testimony fluctuated from positive assertion that the wage infor-mation was listed in only one place to an indication that wherever it mayhave been listed, all the documents were filed in this lower drawer As tothat testimony, I am convinced that Cole was not telling the truth Hisdemeanor revealed uncertaintyMoise's contrary testimony was firm andunequivocalMoreover, I am convinced that Moise's version is more rea-sonable and believableTherefore, I credit Morse as to that particularissueIn its brief, Respondent asked me to draw certain inferences fromthe General Counsel's refusal to provide Moise's pretrial affidavit duringRespondent's rule 611(c) examinationof MorseRespondentis incorrectin its contentionsWhile the General Counsel did resist production ofMoise's affidavit,General Counsel was never ordered to produce thatdocument An examination in the transcript shows that Respondent's at-torney did not pursue his request for production after the I suggested theaffidavitwas unnecessary under the circumstances Therefore, I will notdraw any adverse inferences from the General Counsel's failure toproduce Moise's affidavit The General Counsel did not act improperly inthat regard467discharge for [him) to go into the office and take the in-formation."After copying the information, Moise talked to severalemployees including SarahWhite, Rodney Saluss, andGlen Joubert. Moise testified that he talked to those em-ployees about the payincreasesand he showed the list ofwhat each employee had receivedSubsequently, according to Gordon Cole, on 11 Sep-tember, he was approached by either Rick West orDavid Baker and told that Moise had a list of the em-ployees'pay raises.Cole talked with SarahWhite,RodneySaluss, andGlen Joubert, who told him thatMoise had a list of payincreaseswhich Moise was show-ing to other employees.On 11 September, Cole confronted Moise and askedwhere Moise got the list. Morse refused to tell how heacquired the list. Cole told Moise he was suspended.On 13 September, Moise was discharged. During hisfinal interview, Cole and Kevin Santone met with Moise.Moise was asked how he acquired the list. Moise refusedto say other than he got the list from a family man thatneeded his job more than Moise needed his.3 Accordingto Cole's testimony in a pretrial affidavit, which he con-firmed at the hearing, the decision to terminate MarkMorse was based on Moise's "violation of companypolicy by discussing wage information."Kevin Santone testified as follows:Q.Now you toldMr Moise he was terminatedbecause he approached employees and discussed sal-aries after specifically being toldby Mr.E B Jonesnot to discuss salaries and that he could be terminat-ed for that,didn't you?A. Yes.Q Andyou also told him that was the onlyreason he was terminated?A. Yes.Q. Okay, and you testified under oath that Mr.Moisewas terminated for one reason and onereason only, that being for his conduct in discussingsalaries and other employees in violation of a Com-pany rule, after being specifically told by manage-ment not to discuss salaries with employees, cor-rect?A. Yes.ConclusionsThe National Labor Relations Act specifically protectsemployees engaged in "concerted activities for the pur-pose of . . . . mutual aid . . . ." Mutual aid, under theterms of the law, includes employees concerted activitiesregarding "wages, rates of pay, hours of employment, orconditions of work."The Board and courts have found that it is fundamen-tal to the above-mentioned rights that employees must befree to discuss their wage rates and the wage rates offellow employees. Here, the record shows the Respond-ent prohibited its employees from discussing their respec-3At the trial Morse admitted that he was not truthful when he toldCole and Santone that he acquired the list from another employee 468DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDtive wage rates under threat of discharge. In that regard,Respondent engaged in illegal activity.Noland Co.,269NLRB 1082, 1088(1984);Jeannette Corp.,217 NLRB 653(1975), enfd.532 F.2d 916(3d Cir.1976);InternationalBusiness Machines Corp.,265 NLRB 638 (1982).Respondent also questioned several employees aboutMoise'sdiscussionwith them about employee raises.However,the record did not reveal the specifics of thoseinterviews and I am unable to determine whether theinterviews were coercive.Therefore,I cannot determinethatRespondent violated the Act by interrogating itsemployees.SunnyvaleMedical Clinic,277 NLRB 1217(1985).Finally,Respondent is accused of discharging Moisebecause Moise discussed employee wage increases withother employees.Indeed,the record shows that that wasthe precise reason given Moise in his terminal interview.However,the record shows that more was involved.Clearly,ifMoise was discharged as stated to him by Re-spondent,simply,because he discussed wage increaseswith fellow employees,Iwould not hesitate to find aviolation of the law.In fact,however,shortly after Re-spondent told individuals of their respective pay in-creases, Respondent was advised that Moise had a list ofthe wage increases.There was no doubt that Respondentknew that that list originated in its own files. Moise toldRespondent that the list was acquired by another em-ployee and supplied to him.Nevertheless,itwas appar-ent that Moise possessed confidential information whichhe was revealing to other employees.Moise admitted asmuch.Under examination by Respondent's attorney,Moise admitted that he knew the wage increase informa-tionwas confidential and that he was not authorized topossess that information.Therefore,even though Respondent's statements toMoise would illustrate a violation, the underlying factsbring into question whether Moise was in fact engaged in"protected"activitywhen he showed the wage increaselist to other employees.The Board has dealt with thatquestion inInternational BusinessMachinesCorp.,supra.There the Board stated that although an employer mightnot legally prohibit its employees from discussing theirwage rates,an employer may treat "as confidential theinformation it has compiled for its internal use."Here,Moise improperly acquired4 the wage increaseinformation from Respondent'sfiles,fileswhich Re-spondent had compiled for its internal use, and showedthat information to other employees.Therefore,I find that the discharge herein is similar tothe situation inInternationalBusinessMachines Corp.,supra.Ifind thatMoise was discharged because heshowed other employees information obtained from Re-spondent's confidential files. That activity is not protect-ed under the National Labor Relations Act.CONCLUSIONS OF LAW1.Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2.Respondent,by promulgating a rule prohibiting itsemployees from discussing wage rates and wage in-creases with other employees, and by threatening its em-ployeeswith discharge if they discussed wages withother employees,engaged in,and is engaging in, unfairlabor practices within the meaning of Section 8(a)(l) ofthe Act.3.Respondent did not otherwise engage in activitiesviolative of the Act as alleged in the complaint.THE REMEDYHaving foundthatRespondent has engaged in unfairlabor practices in violation of Section 8(a)(1), I shall rec-ommend that it be ordered to cease and desist therefromand take certain affirmative actions designed to effectu-ate the policiesof the Act.[Recommended Order omitted from publication.]4 As shown above, I find that Gordon Cole left the wage informationon his desk and that Morse noticed the information while engaged in thelegitimate duties of his job Therefore,Ido not find that Motse engagedin any criminal activityNevertheless,Morse admitted that he knew hewas engaging in reprehensible action when he copied the information andshowed it to other employees